DETAILED ACTION
Claims 1-3 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al., "Characterization of closed-loop measurement accuracy in precision CNC milling", ELSEVIER 2006 (hereinafter Kwon).
Regarding claims 1-3 Kwon discloses:
Claim 1. An abnormality detection device of a machine tool, the abnormality detection device comprising: a plurality of vibration sensors mounted on a body of the machine tool at a plurality of positions; and a determination portion that determines an operation condition of the machine tool based on vibration information detected by the plurality of vibration sensors, wherein the abnormality detection device is configured to detect abnormality of the machine tool according to determination information of the determination portion, and wherein the determination portion is configured to specify specifies a predetermined item whose machining accuracy lowers based on a mounted position of a respective vibration sensor of the plurality of vibration sensors that has detected abnormal 

Claim 2. The abnormality detection device according to claim 1, comprising: a memory that stores correspondence between a combination of predetermined vibration sensors and the predetermined item, wherein the determination portion is configured to specify specifics the predetermined item whose machining accuracy lowers by selecting, based on the correspondence, the predetermined item according to a combination of the vibration sensors that have detected abnormal vibration (Page 289 Column 2 – “The CNC mill was fitted with multiple sensors and data acquisition systems to collect cutting force measurements and spindle housing vibration/acceleration. Each measurement was further divided into components: x,y,z cutting force components (Fx,Fy,Fz) and x,y,z spindle housing vibrations(Ax,Ay,Az). Those components were filtered and processed for both time and frequency domain features. The arithmetic averages, Fv and Av, were also calculated.  For aluminum parts, a high-speed steel (HSS), 2-flute, cobalt end mill cutter was used until the tool wore out”. Page 295 Column 1 – “This may be attributed to the increasing magnitude in the difference as cutting continues. DOE model has a much better accuracy, suggesting that in a batch mode production, where a variety of materials produced on the same machine using different cutting parameters, this feedback error model has a high potential for shop-floor implementation”).

Claim 3. A machine tool comprising the abnormality detection device of the machine tool according to claim 1 (Page 289 Column 2 – “The CNC mill was fitted with multiple sensors and data acquisition systems to collect cutting force measurements and spindle housing vibration/acceleration. Each measurement was further divided into components: x,y,z cutting force components (Fx,Fy,Fz) and x,y,z spindle housing vibrations(Ax,Ay,Az). Those components were filtered and processed for both time and frequency domain features. The arithmetic averages, Fv and Av, were also calculated.  For aluminum parts, a high-speed steel (HSS), 2-flute, cobalt end mill cutter was used until the tool wore out”. Page 295 Column 1 – “This may be attributed to the increasing magnitude in the difference as cutting continues. DOE model has a much better accuracy, suggesting that in a batch mode production, where a variety of materials produced on the same machine using different cutting parameters, this feedback error model has a high potential for shop-floor implementation”).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119